Exhibit 10.2

 



AMENDMENT NO. 1 TO EMPLOYMENT SERVICES AGREEMENT

 

This Amendment No. 1 to the Employment Services Agreement (this “Amendment”), is
entered into as of April 8, 2015, by and between Li3 Energy, Inc., a Nevada
corporation (the “Company”), and Luis Santillana (the “Executive” and, together
with the Company, “the Parties”).

 

WITNESSETH:

 

WHEREAS, the Company and Executive entered into an Employment Services Agreement
dated as of December 1, 2011 (as amended on April 10, 2012, by that certain
Addendum 1 to the Employment Services Agreement, the “Employment Agreement”);
and

 

WHEREAS, the Parties desire to amend the Employment Agreement.

 

NOW, THEREFORE, the Parties hereto agree to amend the Employment Agreement as
follows, effective as of the date hereof:

 

1. Section 1 will be deleted in its entirety and replaced with the following:

 

“Employment Period. The term of the Executive’s employment by the Company
pursuant to this Agreement (the “Employment Period”) shall continue until
December 31, 2015 (the “Termination Date”). Unless the Parties agree in writing,
prior to the Termination Date, to extend the Executive’s term (any such
successive term, the “Extended Term”), the Agreement shall automatically
terminate as of the Termination Date, without any further action by the
Parties.”

 

2. Section 3 shall be amended by deleting the entire section following the first
sentence (the provision to be replaced beginning with “Such Base Salary may be
increased”) and replacing it with the following:

 

“Notwithstanding the foregoing, (i) from April 1, 2015, until June 30, 2015,
Executive shall be paid a Base Salary equal to $92,500 per annum (or $7,708 per
month) and (ii) from July 1, 2015, until December 31, 2015, Executive shall be
paid a Base Salary equal to $46,250 per annum (or $3,854 per month). The Base
Salary shall be payable to Executive as follows: (x) from March 1, 2015 through
March 31, 2015, eighty-five percent (85%) in cash and fifteen percent (15%) in
shares of common stock of the Company and (y) from April 1, 2015, through
December 31, 2015, entirely in cash. If the Parties decide to enter into an
Extended Term with the Executive, the Base Salary with respect to calendar year
2016 must be set no later than December 5, 2015. Notwithstanding the foregoing,
the Base Salary may be increased at the Board’s sole discretion.”

 

3. Each of Section 5.1 and 5.2 will be deleted in its entirety.

 

4. Section 6(a) will be deleted in its entirety and replaced with the following:

 

“Voluntary Resignation; Termination without Cause. The Executive and the Company
may terminate the Executive’s employment at any time upon thirty (30) days prior
written notice to the other Party. In the event of (i) the Executive’s voluntary
termination of his employment, other than with respect to any such voluntary
termination pursuant to Section 6(e) hereof, or (ii) the termination by the
Company of the Executive’s employment without Cause, the Company shall have no
obligation, except as otherwise required by this Agreement or by applicable law,
to make payments to the Executive or to provide the benefits described in
Section 5, for periods after the date on which the Executive’s employment with
the Company terminates, except for the payment of the Base Salary due to the
Executive through the Termination Date.”

 



1

 

 

5. Section 6(c) shall be amended by deleting the reference to “Severance Period
(as defined below)” and replacing it with “period through the Termination Date”

 

6. Section 6(e) will be deleted in its entirety and replaced with the following:

 

“Payments upon Corporate Events. In the event the Company terminates Executive’s
employment by the Company or the Executive voluntary resigns within ninety (90)
days of the completion of a (i) tender offer by a third party for the ownership
of 20% or more of the Company’s outstanding securities, (ii) merger or
consolidation by the Company with another entity (unless as a result of such
merger or consolidation, more than 80% of the outstanding voting securities of
the surviving or resulting corporation shall be owned in the aggregate by the
shareholders of the Company, as of the time immediately prior to such
transaction), (iii) sale of substantially all of the Company’s assets or (iv)
change in the composition of at least a majority of the members of the Board
(each, a “Corporate Event”), the Company shall (A) pay the Executive the Base
Salary owed to the Executive through the Termination Date, in cash, within ten
(10) days of the termination date of Executive’s employment with the Company
(the “Salary Payment”) and (B) purchase all shares of common stock of the
Company held by the Executive at the date of such Corporate Event, in cash,
within sixty (60) days of such Corporate Event, at a per share price equal to
the greater of: (x) the closing price of the common stock on the date
immediately preceding the date of such Corporate Event, or (y) if applicable,
the per-share purchase price paid for by the acquiring Person in connection with
such Corporate Event (the “Repurchase” and together with the Salary Payment, the
“Payments”). Notwithstanding the foregoing, no Payments under this Section 6(e)
shall be required if such Corporate Event was approved unanimously by the Board.
For purposes of this Agreement, ownership of voting securities shall take into
account and shall include ownership as determined by applying the provisions of
Rule 13d-3(d)(I)(i) (as in effect on the date hereof) under the Securities
Exchange Act of 1934, as amended. In addition, “Person” shall have the meaning
given in Section 3(a)(9) of the Securities Exchange Act of 1934, as amended, and
as modified and used in Sections 13(d) and 14(d) thereof; however, a Person
shall not include (A) the Company or any of its Subsidiaries; (B) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Subsidiaries; (C) an underwriter temporarily holding securities
pursuant to an offering of such securities; or (D) a corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportion as their ownership of stock of the Company.” For the avoidance of
doubt, the Executive shall resign all positions he holds with the Company prior
to receiving the Payments.

 

7. Section 7(a) shall be amended by deleting the reference to “Severance Period”
and replacing it with “period through the Termination Date”.

 

8. Section 14(a) will be deleted in its entirety and replaced with the
following:

 

“to the Company at:

 

Li3 Energy, Inc.

Marchant Pereira 150

Of. 802

Providencia, Santiago, Chile

Attn: Board of Directors

 

with a copy to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, NY 10105

Attn: Richard I. Anslow

Fax: (212) 370-7889”

 



2

 

 

9. In consideration of the Amendment, the Company agrees to issue Executive
4,285,715 shares of common stock of the Company, such issuance to be effected
upon the execution of this Amendment.

 

10. The Parties hereby agree that, except as specifically provided in and
modified by this Amendment, the Employment Agreement is in all other respects
hereby ratified and confirmed and references to the Employment Agreement shall
be deemed to refer to the Employment Agreement as modified by this Amendment.

 

[signature page follows]

 

3

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first written above.

 



  LI3 ENERGY, INC.               By:   /s/ Luis Saenz   Name: Luis Saenz  
        Title: CEO               EXECUTIVE               /s/ Luis Santillana  
Luis Santillana



 



4

